                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


  Quicken Loans Inc.,                                     CIVIL ACTION NO. 3:17-cv-02284-JMC

                                    PLAINTIFF,        I. ORDER GRANTING PLAINTIFF’S AMENDED
                                                          MOTION FOR SUMMARY JUDGMENT
          v.                                                 as to Defendant Adrianne Porter;

  Adrianne Porter and Lansdowne                       II. ORDER GRANTING DEFAULT JUDGMENT as
  Homeowners Association Inc.,                       to Defendant Lansdowne Homeowners Association Inc.;

                               DEFENDANTS.                                    AND

                                                     III. ORDER AND JUDGMENT OF FORECLOSURE
                                                           AND SALE AS TO ALL DEFENDANTS;

                                                                   (DEFICIENCY WAIVED)



       This matter comes before the court pursuant to the following: (1) Lis Pendens, Summons

and Complaint (ECF No. 1) (“Foreclosure Action”) filed by Quicken Loans Inc. (“Plaintiff”)

against Adrianne Porter (“Borrower”) and Lansdowne Homeowners Association Inc. (“HOA,” and

collectively with Borrower, “Defendants”); (2) Plaintiff’s Amended Notice of Motion and

Amended Motion for Summary Judgment as to Defendant Adrianne Porter only (ECF No. 26),

pursuant to Rule 56 of the Federal Rules of Civil Procedure, with Plaintiff’s Memorandum in

Support thereof (ECF No. 26-1) (“MSJ”); and (3) Plaintiff’s Notice of Motion and Motion for

Default Judgment as to Defendant Lansdowne Homeowners Association Inc. only (ECF No. 28),

pursuant to Rule 55 of the Federal Rules of Civil Procedure (“MDJ”). Based upon a review of the

court’s file, the Foreclosure Action, Plaintiff’s MSJ, Plaintiff’s MDJ, and all relevant and

applicable statutory law, case law and court Rules, the court hereby finds and concludes as follows:



                                                 1
         FINDINGS OF FACT AS TO FORECLOSURE ACTION, MSJ, AND MDJ
        1.     The amount in controversy in this matter, exclusive of interest and costs, exceeds

Seventy-Five Thousand ($75,000.00) Dollars.

        2.     This court has jurisdiction in this matter pursuant to 28 U.S.C. §1332 based on

Plaintiff’s allegations that there is complete diversity of citizenship between it and Defendants.

Specifically, Plaintiff is a corporation organized under the laws of Michigan with its principal place

of business in Detroit, Michigan. (ECF No. 1 at 1 ¶ 2.) Moreover, Borrower is a citizen and

resident of Richland County, South Carolina and HOA is a corporation organized under the laws

of South Carolina with its principal place of business in Lexington County, South Carolina. (Id.

¶¶ 3, 4.) Finally, the court is satisfied that the amount in controversy exceeds the sum of Seventy-

Five Thousand ($75,000.00) Dollars, exclusive of interest and costs. (Id. ¶ 5.)

        3.     Venue in this District is appropriate under 28 U.S.C. §1339(b)(2) as the property

which is the subject of this action is located in this District.

        4.     This case is appropriately filed in this Columbia Division of this court as a

substantial part of the events or omissions giving rise to the claim occurred in the Columbia

Division, and the organization defendant, upon information and belief, does business in the

Columbia Division relating to the events or omissions as the Note sued upon was executed in the

Columbia Division.

        5.     The court has determined that Plaintiff has complied with the Administrative Order

of the Supreme Court dated May 2, 2011 (2011-05-02-01) and the Administrative Order of the

Supreme Court dated May 22, 2009 (2009-05-22-01).

        6.     The Lis Pendens, Summons, and Complaint (and any amendments thereto or

joinders thereto) as well as service affidavits for all Defendants have been filed with the Clerk of

                                                    2
Court.

         7.    Plaintiff filed its Amended Motion for Summary Judgment as to Adrianne Porter

only on December 18, 2018. A motion for summary judgment is appropriate only when it is clear

there is no genuine issue of material fact and the moving party is entitled to a judgment as a matter

of law. Shumpert v. Time Insurance Co., 328 S.C. 574, 493 S.E.2d 111 (Ct. App. 1997). In ruling

on a motion for summary judgment, the trial court must view the evidence and all inferences which

can be reasonably drawn therefrom in the light most favorable to the non-moving party. Id. Under

Rule 56(c), the party seeking summary judgment has the initial burden of demonstrating the

absence of a genuine issue of material fact. Once the moving party meets its initial burden, the

non-moving party may not rest on mere allegations or denials in the pleadings; rather the non-

moving party must come forward with specific facts showing there is a genuine issue for trial.

Boone v. Sunbelt Newspapers, Inc. 347 S.C. 571, 556 S.E. 2d 732 (Ct. App. 2001).

         8.    Both Defendants are in default in this case as shown by the Certificates filed herein

and by the Clerk’s Entry of Default as to HOA issued on November 15, 2017. (ECF Nos. 6, 7,

11.)

         9.    Borrower has not filed a response to Plaintiff’s MSJ.

         10.   HOA has not filed a response to Plaintiff’s MDJ.

         11.   According to the affidavits and certifications filed herein, any Defendants who are

in default have been reviewed for their eligibility under The Servicemembers' Civil Relief Act of

2003 (“SCRA”) and any amendments thereto, and this review does not indicate either of the

Defendants are eligible for protections.

         12.   Defendants did not raise any credible issues related to Plaintiff's standing to



                                                 3
prosecute this action, and Plaintiff is the real party in interest as contemplated by Rule 17(a), FRCP.

The court finds that any issues related to Plaintiff's standing or ability to prosecute this action are

waived. All allegations in Plaintiff’s Complaint are deemed admitted in full.

        13.    For value received, Thomas Porter and Borrower made, executed and delivered a

Note dated June 6, 2014, to Plaintiff, promising thereby to pay to the order of Plaintiff, the sum of

$195,000.00 with interest at the rate of 4.250% per annum (“Note”). Other terms and conditions

are stated in the Note, which is of record herein.

        14.    To better secure the payment of the Note, Thomas Porter and Borrower, made,

executed and delivered to Mortgage Electronic Registration Systems, Inc., as nominee for Quicken

Loans Inc. a Mortgage in writing, dated June 6, 2014, covering real property (“Property”) in

Richland County, which is the same as that described in the Complaint (“Mortgage”). The

Mortgage was filed on June 9, 2014, and is of record in the Office of the Register of Deeds for

Richland County in Book 1950, at Page 2905. The Mortgage evidences and secures the repayment

of money advanced by Plaintiff, or on behalf of, Thomas Porter and Borrower.

        15.    Thereafter, said Mortgage was assigned to Plaintiff by assignment instrument dated

January 19, 2017 and recorded February 7, 2017, in Book 2185 at Page 3480 (“Assignment”).

        16.    Subsequently, Thomas Porter a/k/a Thomas C. Porter a/k/a Thomas Christopher

Porter died testate on or about August 16, 2016, leaving the subject property to his devisees,

namely Adrianne Porter, as shown in Probate Estate Matter Number 2016ES4001386 (“Probate

Case”). Thereafter, Adrianne Porter (Borrower) was appointed as Personal Representative of the

Estate of Thomas Porter a/k/a Thomas C. Porter a/k/a Thomas Christopher Porter in the Probate

Case.



                                                     4
       17.     Pursuant to the South Carolina Lis Pendens Statute (S.C. Code Section 15-11-10,

et. seq.) (Supp. 2004), counsel for Plaintiff has accomplished a Report on Title whereby Counsel

for Plaintiff has, upon information and belief, named all parties who claim or may claim an interest

in the mortgaged Property. This court further finds that this Report on Title is a recoverable charge,

expense, or cost as provided for in the Mortgage and/or Note contracts, and the amount is found

to be reasonable.

       18.     This court therefore finds that this Mortgage constitutes a purchase money first lien

on the Property.

       19.     The court finds that Plaintiff and its counsel have fully complied with all of their

obligations as required under the specific terms of the Note and Mortgage being foreclosed as well

as all applicable Federal and/or State statutes or regulations, including, but not limited to, the

furnishing of any notices, where applicable (e.g. post referral loss mitigation solicitation letter

and/or acceleration warning letter, if or where applicable); and moreover and prior to the filing of

this judicial proceeding, Defendants had not raised any compliance defenses or objections as to

the servicing of any applicable banking or consumer laws by Plaintiff and/or its counsel.

       20.     According to the records of Plaintiff and its counsel, neither Plaintiff nor its counsel

is aware of any party to this action currently being on active duty or recently discharged. The court

finds that counsel for Plaintiff shall be entitled to recover its charges from Plaintiff for this

Certification/Report to the court as part of its professional duties in prosecuting this action.

       21.     According to the records of Plaintiff and its counsel, neither Plaintiff nor its counsel

is aware of any party to this action currently being under the protection of the United States

Bankruptcy Court. Moreover, any party to this action who is a discharged borrower to the debt



                                                  5
owed to Plaintiff shall not be subject to, and is specifically excluded from, both the calculation and

collection of any amounts due and owing to Plaintiff, as required by Rule 71(a) of the South

Carolina Rules of Civil Procedure. The court finds that counsel for Plaintiff shall be entitled to

recover its charges from Plaintiff for this Certification/Report to the court as part of its professional

duties in prosecuting this action, and the court finds such charges to be reasonable.

        22.    Payment due on the Note has not been made as provided for in the Note, and

Plaintiff has elected to require immediate payment of the entire amount due thereon and has placed

the Note and Mortgage in the hands of the attorney herein for collection.

        23.    With respect to attorney fees, as contemplated in paragraph 6(E) of Plaintiff’s Note

and paragraph 22 of Plaintiff’s Mortgage, and in view of the potential financial liabilities and likely

continuing professional obligations inherent in judicially prosecuting a real property mortgage

credit matter, the attendant professional duties and responsibilities, and the size of the mortgage

debt and consistent with similar case proceedings before this court, I find that a reasonable

attorney’s fee in this matter would be $4,325.00. This award is consistent with the laws of this state

in the awarding of attorney fees. I have considered the six (6) factors (none of these factors is

controlling in the singular) as follows: (1) the nature, extent and difficulty of the legal service

rendered; (2) the time and labor necessarily devoted to the case; (3) the professional standing of

counsel; (4) the contingency of compensation; (5) the fee customarily charged in the locality for

similar legal services; and (6) the beneficial results obtained. Taylor v. Medenica, 331 S.C. 575,

503 S.E.2d 458 (1998); Baron Data Systems v. Loter, 297 S.C. 382, 377 S.E.2d 296 (S.C. 1989),

Jackson v. Speed, 326 S.C. 289, 486 S.E.2d 750 (1997). Pursuant to the language in the Note and

Mortgage, this court has specifically reviewed and satisfied itself with all six (6) factors, as well



                                                   6
as the disclosed client billing by Plaintiff’s counsel considered in awarding reasonable attorneys'

fees and costs/expenses/charges in this matter as set forth herein in this paragraph as well as

Paragraph 22 of the Mortgage.          As itemized below, I find all of the itemized fees and

costs/expenses/charges to be reasonable.

       24.     The amount due and owing on the Note, with interest at the rate provided in the

Note, including attorney's fee and allowable costs and charges allowable under and secured by the

Note and Mortgage, is as follows:

         (a)   Principal due                                                   $186,809.80
         (b)   Interest Due from 12/01/2016 to 01/30/2019                       $17,187.44
         (c)   Pre-Acceleration Late Charges                                        $306.96
         (d)   Escrow Adjustments                                                 $4,344.95
         (e)   Property Preservation                                              $3,710.00
         (f)   Property Inspections                                                 $177.00
         (g)   NSF Fee                                                               $30.00
         (h)   Previous Bankruptcy Fees/Cost                                        $706.00
         (i)   Costs, charges, or expenses of collection prior to                   $944.00
               hearing
         (j)   Attorney's fees and charges                                        $4,325.00
               (Foreclosure & applicable Bankruptcy)
         TOTAL DEBT secured by Note and Mortgage                               $218,541.15
         including interest to date shown (“Total Debt”)

Interest shall continue to accrue on the unpaid principal balance shown in (a) above, at the 4.250%

from October 31, 2018, until entry of judgment, and such interest shall be added to the above stated

Total Debt to comprise the amount of the judgment debt entered herein. Interest after the date of

entry of judgment at the rate of 4.250% per annum (pursuant to the terms of the Note and

Mortgage) shall accrue on the judgment debt and shall be added to such judgment debt to comprise


                                                 7
the amount of Plaintiff's debt secured by the Mortgage through the date of compliance with the

terms of judicial sale. (Items (e) through (j) are subject to supplemental revision by Plaintiff’s

counsel and/or modification by the court.)

        25.      Based upon a search of the public records of the aforesaid county pursuant to the

South Carolina Lis Pendens statute, all persons or entities having an interest or lien or possible

claim in or upon the mortgaged premises subordinate to the lien of Plaintiff as of the date and time

of the filing of the Lis Pendens herein have been made parties defendant.

        26.      Plaintiff is seeking the usual foreclosure of mortgage and has in the Complaint

expressly waived the right to a personal or deficiency judgment.

        27.      HOA below-named claims or may claim a subordinate lien or junior interest upon

or interest in the subject Property, including but not limited to the subordinate lien or junior

interests specifically described below, and in the event there is a surplus from the sale of the

Property, the validity, priority and amount of any such lien claim will be determined at a hearing

subsequent to the sale, in accordance with the Rules 53 and/or 71, SCRCP. The HOA is further

made a party in order to clear title to this Property as follows:

              a) The Defendant, Lansdowne Homeowners Association, Inc., by virtue of any
                 lien or enforceable assessments against the subject property.

        28.      None of the named Defendants has established any claims or defenses, legal or

equitable, for relief against Plaintiff, and therefore, no relief, be it legal or equitable, shall be

granted to either of the Defendants. In addition, all persons and/or entities who may be or may

have been entitled to claim through or under the title or interest of the named Defendants in the

subject Property shall likewise absolutely be barred and forever foreclosed of any rights, titles, or

interests.


                                                  8
                                    CONCLUSIONS OF LAW

        As a result of the foregoing, the court concludes as follows:

        1.      Plaintiff has met the requirements of the Administrative Order of the South Carolina

Supreme Court (2011-05-02-01) issued by Chief Justice Jean H. Toal, dated May 2, 2011, and

Plaintiff has met the requirements of the Administrative Order of the South Carolina Supreme

Court (2009-05-22-01) issued by Chief Justice Jean H. Toal, dated May 22, 2009.

        2.      With the production of the Note, Mortgage, Assignment, Affidavit of Indebtedness,

and Affidavit of Attorney’s fees, Plaintiff has provided ample evidence that it is entitled to

foreclosure in this matter and has properly established its damages due to the Borrower’s breach

of the terms and conditions of the Note and Mortgage.

        3.      Furthermore, neither Defendant has provided any evidence of any specific facts

which would tend to show there is a genuine issue of material fact for trial, and both Defendants

are in default in this matter.

        4.      Therefore, Plaintiff’s Amended Motion for Summary Judgment as to Adrianne

Porter only should be granted; Plaintiff’s Motion for Default Judgment as to Lansdowne

Homeowners Association Inc. only should be granted; and Plaintiff should have judgment of

foreclosure of the Mortgage, and the mortgaged Property should be ordered sold at public auction

after due advertisement.

        5.      Defendants have not established any claims or defenses, legal or equitable, for relief

against Plaintiff, and therefore, no relief, be it legal or equitable, shall be granted to any of the

named Defendants. In addition, all persons who may be entitled to claim through or under the title

or interest of the named Defendants in the subject Property shall likewise absolutely be barred and



                                                  9
forever foreclosed.

          Therefore, based on the foregoing,

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

          1.     Plaintiff has met the requirements of the Administrative Order of the South Carolina

Supreme Court (2011-05-02-01) issued by Chief Justice Jean H. Toal, dated May 2, 2011, and

Plaintiff has met the requirements of the Administrative Order of the South Carolina Supreme

Court (2009-05-22-01) issued by Chief Justice Jean H. Toal, dated May 22, 2009.

          2.     Plaintiff’s Amended Motion for Summary Judgment is hereby granted as to

Adrianne Porter. (ECF No. 26.)

          3.     Plaintiff’s Motion for Default Judgment is hereby granted as to Lansdowne

Homeowners Association Inc. (ECF No. 28.)

          4.     Plaintiff is hereby granted an Order and Judgment of Foreclosure and Sale as to all

Defendants.

          5.     There is due to Plaintiff on the Note and Mortgage as set forth in the Complaint,

the sum of $216,561.90, representing the Total Debt due Plaintiff as set forth supra, together with

interest at the rate provided therein on the balance of principal from the date aforesaid to the date

hereof.

          6.     The amount due in the preceding paragraph (the Total Debt as set forth in Paragraph

24 in the Findings of Fact and Paragraph 5 directly above, plus later-accrued interest on the

principal) shall constitute the total judgment debt due Plaintiff (as may be supplemented as

permitted by the court) and shall bear interest hereafter at the rate of 4.250 percent per annum.

          7.     On default of payment at or before the time herein indicated, the mortgaged



                                                  10
Property described in the Complaint, and as more fully described hereinafter, shall be sold by this

court, by and through the United States Marshals Service, at public auction, after giving Notice of

the time and place of such sale by due advertisement according to law. Any sales date is tentative

and may be rescheduled at any time prior to the sale without further order of this court or written

notice to the parties of the notice of sale, provided notice of the new sales date is duly advertised

as required by law. The sale shall be according to the following terms:

                (a)     FOR CASH: The selling officer will require a deposit of 5% on the amount

of the bid (in cash or equivalent), said 5% deposit being due and payable immediately upon the

closing of the bidding, same to be applied to the purchase price only upon compliance with the

bid, but in case of non-compliance within 20 days, same is to be forfeited and applied to the costs

and Plaintiff's debt.

                (b)     Interest on the balance of the bid shall be paid to the day of compliance at

the rate of 4.250 percent.

                (c)     The sale shall be subject to taxes and assessments, existing easements and

restrictions of record and prior liens of record.

                (d)     This Mortgage constitutes a purchase money first lien covering the real

Property and improvements therein described, if applicable, any mobile/manufactured home

located thereon.

                (e)     Purchaser to pay for deed stamps/transfer taxes and cost of recording the

deed with Plaintiff to pay the statutory allowed fee to the preparer of said deed (be it this court, the

selling officer, or counsel for Plaintiff).

        8.      If Plaintiff be the successful bidder at said sale, for a sum not exceeding the amount



                                                    11
of costs, expenses and the indebtedness to Plaintiff in full, Plaintiff may pay to the court only the

amount of the outstanding costs and expenses crediting the balance of the bid on the indebtedness.

       9.      No personal nor deficiency judgment being demanded, the bidding will not remain

open after the date of sale, but compliance with the bid may be made immediately.

       10.     This court, by and through the United States Marshals Service, will by

advertisement according to law, give notice of the time and place of such sale, and the terms

thereof. Any sales date is tentative and may be rescheduled at any time prior to the sale without

further order of this court or written notice to the parties of the notice of sale, provided notice of

the new sales date is duly advertised as required by law. This court will execute to the purchaser,

or purchasers, a deed to the premises sold. Plaintiff, or any other party to this action may become

a purchaser at such sale, and that if, upon such sale being made, the purchaser, or purchasers,

should fail to comply with the terms thereof within 20 days after the date of sale, then this court,

by and through the United States Marshals Service, may advertise the said premises for sale on the

next, or some other subsequent sales day, at the risk of the highest bidder, and so from time to time

thereafter until a full compliance shall be secured. In the event Plaintiff is the successful bidder,

at its option, or the option of its assignee, the deed may be taken subject to payment by grantee of

any taxes or assessments constituting a lien against the Property sold under this order and

hereinafter more fully described. All bidders are hereby and herein noticed that in the event the

successful bidder is a third party, neither Plaintiff nor Plaintiff's counsel makes any warranties or

representations of any kind as to the subject Property, including but not limited to its title or

habitability on behalf of the third-party bidder or any subsequent purchasers.

       11.     The sale will not be held unless either Plaintiff's attorney or Plaintiff's bidding agent



                                                  12
is present at the sale, and either Plaintiff's attorney or Plaintiff's bidding agent enters the authorized

bid of Plaintiff for this individually captioned matter. In the event a sale is inadvertently held

without Plaintiff's counsel or counsel’s bidding agent entering the authorized bid of Plaintiff for

this specifically captioned matter, the sale shall be null and void and the Property shall be re-

advertised for sale on the next available sale date.

        12.      In the event of a third party bidder wherein the successful third party bidder fails to

deliver the required deposit in certified (immediately collectible) funds to this court, by and

through the United States Marshals Service, by close of bidding on the day of the sale, this court,

by and through the United States Marshals Service will re-sell the subject property at the most

convenient time thereafter (including the day of sale) upon notification to counsel for Plaintiff.

        13.      This court, by and through the sale by the United States Marshals Service, shall

apply the proceeds of the sale as follows:

        FIRST:          To the payment of the amount of the permitted costs, charges, and expenses

        of this action, including any Guardian ad Litem or SCRA Attorney Fee or fees of any

        attorneys appointed by motion of Plaintiff’s counsel and under Order of the court;

        NEXT:           To the payment to Plaintiff or Plaintiff’s attorney, of the amount of Plaintiff's

        debt and interest or so much thereof as the purchase money will pay on the same; and

        Plaintiff's attorney shall receive and disburse such funds only in total and absolute

        compliance with the debt, interest, escrow, and related calculations of this court including

        the court’s award for attorney fees, court permitted charges and taxable costs pursuant to

        the applicable Federal and South Carolina Rules of Civil Procedure; and

        NEXT:           Any surplus will be held pending further order of the court as provided for



                                                   13
       in the Federal and South Carolina Rules of Civil Procedure and particularly Rule 71(c) of

       the South Carolina Rules of Civil Procedure.

       14.     It is further ORDERED, that if the successful bidder is other than the person or

entity in possession herein, the Sheriff of Richland County, South Carolina is ordered and directed

to evict and remove from the Property the occupants of the Property sold, together with all personal

property located thereon, and put the successful bidder or his assigns in full, quiet and peaceable

possession of said Property without delay, and to keep said successful bidder or his assigns in such

peaceable possession.

       15.     IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in the event

there is a mobile/manufactured home located on the subject property, the South Carolina

Department of Motor Vehicles is directed and ordered to provide the new Certificate of Title to the

attorneys for Plaintiff as agent for the grantee on the deed upon payment of the required title fees

on any mobile/manufactured home which is herein located on the subject property and intended to

be collateralized by Plaintiff's security documents as heretofore received into evidence by this

court, or which may be received into evidence at any necessary hearing post sale of the subject

property.

       16.     And it is further ORDERED, ADJUDGED AND DECREED that none of the

named Defendants has established any claims or defenses, legal or equitable, for relief against

Plaintiff, and therefore, no relief, be it legal or equitable, shall be granted to any of the named

Defendants. In addition, all persons and/or entities who may be or may have been entitled to claim

through or under the title or interest of the named Defendants in the subject property shall likewise

absolutely be barred and forever foreclosed of any rights, titles, or interests.



                                                  14
        17.     IT IS FURTHER ORDERED that the deed of conveyance made pursuant to said

sale shall contain the names of only the first-named Plaintiff and the first-named Defendant, and

the Defendant who was the titleholder of the mortgaged Property at the time of the filing of the

notice of pendency of the within action, and the name of the grantee, and the applicable recorder

of deeds is authorized to omit from the indices pertaining to such conveyance the names of all

parties not contained in said deed.

        18.     This court will retain exclusive jurisdiction to do all necessary acts incident to this

foreclosure, including, but not limited to, all matters post-sale which may affect the transfer of the

title to the subject real Property and all improvements thereon, as well, the issuance of a Writ of

Assistance.

        19.     Upon issuance of the Report on Sale and Disbursements, the Register of Deeds for

Richland County, South Carolina is directed to release of record the Mortgage lien being

foreclosed, which Mortgage lien is described as follows:

        Mortgage from Thomas Porter and Adrianne Porter to Mortgage Electronic
        Registration Systems, Inc., as nominee for Quicken Loans Inc., dated June 6, 2014,
        covering real property in Richland County, filed on June 9, 2014, and is of record
        in the Office of the Clerk of Court/Register of Deeds for Richland County in 1950,
        at Page 2905.

        20.     This sale is specifically subject to all title matters of record, including but not

limited to any other senior lien or encumbrance, and any interested party should consider

performing an independent title examination of the subject property as no warranty is given at all

by the court, Plaintiff or its counsel.

        21.     The following is a description of the mortgaged Property/premises herein ordered
to be sold:
        All that certain piece, parcel or lot of land, with improvements thereon, situate,


                                                  15
       lying and being near Columbia, in the County of Richland, State of South Carolina.
       The same being designated as Lot No. 98 on Bonded Plat of Heise`s Pond at
       Lansdowne, by US Group, Inc. dated January 22, 1996, revised March 4, 1996 and
       recorded in Plat Book 56 at Page 2120. Said property being more particularly
       shown and described as Lot 98 (containing 0.51 acre), Heise`s Pond on a plat
       prepared for Christopher B. Holland and Pamela Gail Hutson by Cox and Dinkins,
       Inc. dated September 5, 1997 and recorded September 23, 1997 in Plat Book 57 at
       Page 584 and having such boundaries and measurements as shown on the last above
       described survey.
       Said property is subject to all applicable covenants, conditions, restrictions,
       limitations, obligations and easements of record.
       This being the same property conveyed unto Thomas C. Porter and Adrianne Porter
       as Joint Tenants with the rights of survivorship, as defined in §27-7-40, SC Code
       of Laws (1976), and not as tenants in common, by virtue of a Deed from
       Christopher B. Holland and Pamela G. Hutson dated June 6, 2014 and recorded
       June 9, 2014 in Book 1950 at Page 2903 in the Office of the Register of Deeds of
       Richland County, South Carolina.
       ____________________________________________________________
       Subsequently, Thomas C. Porter died on August 16, 2016, as shown in Probate
       Estate Matter Number 2016ES4001386, leaving Adrianne Porter as the sole owner
       of the subject property. Subsequently, Thomas Porter a/k/a Thomas C. Porter a/k/a
       Thomas Christopher Porter died testate on or about 08/16/2016, leaving the subject
       property to his/her devisees, namely Adrianne Porter, as shown in Probate Estate
       Matter Number 2016ES4001386. Thereafter, Adrianne Porter was appointed as
       Personal Representative of the Estate of Thomas Porter a/k/a Thomas C. Porter
       a/k/a Thomas Christopher Porter (Probate Estate Matter Number 2016ES4001386).

       TMS No. 23113-09-04

       Property address: 16 Dunnock Court
                         Columbia, SC 29229-9526

       22.     IT IS FURTHER ORDERED that if Plaintiff nor Plaintiff's representative does not

appear at the scheduled sale of the above-described Property, then the sale of the Property will be

null, void and of no force and effect. In such event, the sale will be rescheduled for the next

available sales day as ordered by this court.

       23.     IT IS FURTHER ORDERED that none of said Defendants raised any credible

issues related to Plaintiff’s standing to prosecute this action. Therefore, any issues related to


                                                16
Plaintiff’s standing or ability to prosecute this action are waived.

       24.     Defendants have not established any claims or defenses, legal or equitable, for relief

against Plaintiff, and therefore, no relief, be it legal or equitable, shall be granted to any of the

named Defendants. In addition, all persons who may be entitled to claim through or under the title

or interest of the named Defendants in the subject Property shall likewise be absolutely barred and

forever foreclosed.

       IT IS SO ORDERED.1




                                                       United States District Judge
January 30, 2019
Columbia, South Carolina




1The court observes that as a result of the foregoing, Plaintiff’s Motion for Summary Judgment is
Moot. (ECF No. 17.)

                                                  17
